DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant's election with traverse of the invention of Species A, in the reply filed on 10/27/2022, is acknowledged.
         Applicant's traversal is on the grounds that search and examination of the entire  application can be made without serious burden to the Examiner. Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 9/19/2022.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's species embodiments would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous.
Moreover, it is further noted that a comprehensive search for the presently  claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct  inventions and their permutations presently claimed would necessarily place an undue burden on the Examiner.
 	Therefore, for the reasons above and those made of record in the Requirement for Restriction of 9/19/2022, the restriction requirement is deemed proper and is made FINAL.
Claims 26, 28, and 29 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-25, 27, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston et al. (US Pub. No. 2002/0179166; hereinafter Houston) in view of Ley et al. (US Pat. No. 7,060,089; hereinafter Ley).
Houston teaches the following regarding claim 23: a method of making a stent, comprising the steps of: forming a tube by extrusion (para. 0052); wherein the stent comprises an elongated body (200) having a proximate end (left end of element 200, as shown in Fig. 2), a distal end (right end of element 200, as shown in Fig. 2), a central axis (longitudinal axis of element 200), and a center lumen (central opening through element 3) and at least one open sinusoidally undulating channel (1a-c) helically and longitudinally wound around the central axis (Fig. 2) and extends from the proximal end to the distal end of the elongated body (Fig. 2), said undulating channel formed on the exterior surface of said body to provide fluid communication between said proximal end and said distal end (Fig. 2; para. 0047), wherein said undulating channel is not in fluid communication with the center lumen (Fig. 2; para. 0047).
Houston teaches the limitations of the claimed invention, as described above. However, Houston does not explicitly recite forming a bioabsorbable, polymer material tube by extrusion; and cutting the polymer tube to form the stent. Ley teaches that it is well known in the art that stents are made from bioabsorbable, polymer materials; the polymer material is formed into a tube by extrusion and cut to form the stent (col. 9, lines 66-col. 10, lines 27; col. 10, lines 46-55), for the purpose of providing the stent with the desired dimensions and physical properties needed to suit its implantation site. It would have been obvious to one having ordinary skill in the art to modify the invention of Houston to comprise the material and methods described by Ley, in order to provide the stent with the desired dimensions and physical properties needed to suit its implantation site.
Houston teaches the following regarding claim 24: the method of Claim 23, wherein said at least one channel is a sinusoidal channel (Figs. 2, 6-7B).  
Houston teaches the following regarding claim 25: the method of Claim 23, wherein said elongated body comprises a plurality of channels on the exterior surface (Fig. 2).  
Houston teaches the following regarding claim 27: the method of Claim 23, wherein said elongated body has a sinusoidal shape (Figs. 2, 6-7B).  
Houston teaches the following regarding claim 32: the method of Claim 23, wherein said sinusoidally undulating channel is formed by compressible channel walls that can be compressed against each other in a compressed state to reduce the diameter of said stent (para. 0021, where the stent is made of a collapsible material that provide channel walls which are fully capable of being twisted and/or collapsed).
Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston, in view of Ley, further in view of Sirhan et al. (US Pub. No. 2002/0082679; hereinafter Sirhan).
Houston, as modified by Ley, teaches the limitations of they claimed invention, as described above. However, they do not teach the stent comprising a biological agent, selected from the group consisting of chemotherapeutic agents, antimicrobial agents and gene transfer agents. Sirhan teaches a stent prosthesis comprising a biological agent, selected from the group consisting of chemotherapeutic agents, antimicrobial agents and gene transfer agents (paras. 0041-0045), for the purpose of preventing infection and promoting healing at the site of implantation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston and Ley, to include the biological agents taught by Sirhan, in order to prevent infection and promote healing at the site of the device’s implantation.

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houston in view of Ley, further in view of Mehta (US Pat. No. 5,258,042).
Houston, as modified by Ley, teaches the limitations of the claimed invention, as described above. However, they do not teach the stent having a pre-implantation diameter that is expanded to a post-implantation diameter upon the absorption of a body fluid. Mehta teaches a stent prosthesis where the stent absorbs a body fluid in order to expand from a pre-implantation diameter to a post-implantation diameter (cols. 5-6), for the purpose of providing the user with a means to more easily insert and expand the device, without the use of additional instrumentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Houston and Ley, to absorb a body fluid in order to expand from a preimplantation diameter to a post-implantation diameter, taught by Mehta, in order to allow the user to more easily insert and expand the device, without the need for additional expansion instruments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774